Citation Nr: 0910950	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  05-39 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION


The Veteran served on active duty in the military from 
October 1965 to October 1967.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2008, the Board remanded the claim for service 
connection for PTSD to the RO, via the Appeals Management 
Center (AMC), for additional development and consideration.  
In December 2008, the AMC issued a supplemental statement of 
the case (SSOC) continuing to deny the claim and returned the 
file to the Board for further appellate review.  


FINDINGS OF FACT

1.  The Veteran was a military policeman (MP), and there is 
insufficient evidence to conclude he engaged in combat 
against enemy forces in that or any other capacity while in 
service.

2.  None of his alleged stressors have been independently 
verified, so there is no competent and persuasive medical 
evidence indicating he has PTSD as a result of a confirmed 
stressor coincident with his military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  For a claim, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA also request that a 
claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  

The VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Also, obviously, 
if the Board is granting the requested benefit, this, too, 
would render any notice error non-prejudicial.  Additionally, 
consideration should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46-48.  See, 
too, Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
March 2008, following the Board's February 2008 remand, in 
part, to ensure compliance with the notice requirements of 
the VCAA.  That March 2008 letter informed him of the 
evidence required to substantiate his claim and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  That letter also complied with Dingess by 
discussing the downstream disability rating and effective 
date elements of the claim.  And of equal or even greater 
significance, after providing that additional Dingess notice, 
the RO went back and readjudicated the claim in the December 
2008 SSOC - including considering the additional evidence 
received in response to that additional notice.  See again, 
Mayfield IV and Prickett, supra.

Moreover, the RO sent another Dingess letter in December 
2008, concurrently with the December 2008 SSOC, and there has 
been no reason to again go back and readjudicate the claim, 
such as in another SSOC, because the Veteran has not 
submitted any additional evidence in response to that 
additional Dingess notice.  38 C.F.R. §§ 19.31, 19.37 (West 
2002 and Supp. 2007).  That is to say, the absence of another 
SSOC after the most recent notice is not prejudicial because 
the result of such a readjudication on exactly the same 
evidence and law previously considered would be no different 
than the previous adjudication.  Cf. Medrano v. Nicholson, 
21 Vet. App. 165, 173 (2007).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO and AMC obtained his service treatment 
records (STRs), service personnel records (SPRs), and 
VA treatment records.  Therefore, the Board is satisfied the 
RO and AMC made reasonable efforts to obtain any identified 
medical and other records, including following the Board's 
February 2008 remand.  Significantly, neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  The Veteran indicated in his April 2008 VCAA 
notice response that he had no other information or evidence 
to give VA to substantiate his claim.  He therefore asked 
that his claim be decided as soon as possible.

In addition, the Board finds that a VA compensation 
examination is not necessary to decide the PTSD claim at 
issue, as the standards of the Court's decision in McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  See 
also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  
There is no proof of combat and no verified stressor(s).  VA 
is not obligated to provide an examination for a medical 
nexus opinion where, as here, the supporting evidence of 
record consists only of lay statements.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004).  Were the Board to 
schedule the Veteran for a VA compensation examination in 
this circumstance, it would impermissibly place the 
designated examiner in the role of fact finder because he or 
she, not VA adjudicators, would be determining whether an 
alleged stressor in service actually occurred.  And VA 
adjudicators, not psychiatrists or psychologists, decide 
questions of fact.  Psychiatrists and psychologists, on the 
other hand, make medical determinations.  The Board is 
therefore satisfied that VA has provided all assistance 
required by the VCAA.  38 U.S.C.A. § 5103A.  

II.  Analysis-Entitlement to Service Connection for PTSD

The Veteran asserts he developed PTSD due to his experiences 
in Vietnam during the Vietnam War.

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  To establish service connection, there must be:  (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

To establish service connection for PTSD, in particular, 
there must be:  (1) medical evidence diagnosing this 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-
IV); (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, a 
diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial 
notice of the mental health profession's adoption of the DSM-
IV as well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

Here, there is no disputing that the Veteran's recent VA and 
Vet Center treatment records show he has recently been 
diagnosed with and treated for PTSD.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  
The determinative issue in this case, therefore, is whether 
the record also contains credible supporting evidence that a 
claimed 
in-service stressor actually occurred, which supports this 
diagnosis.



The evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
Veteran was "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  Participation in combat, 
a determination that is to be made on a case-by-case basis, 
requires that the Veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Service in 
a general "combat area" or "combat zone" is insufficient 
to trigger the evidentiary benefit of 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d).  See VAOPGCPREC 12-99 (October 18, 
1999) and Moran v. Peake, 525 F.3d 1157 (Fed. Cir. 2008).

So the Board turns its analysis to whether there is evidence 
the Veteran engaged in combat against enemy forces as a 
potential avenue to substantiate his contentions of in-
service PTSD stressors.  If it is shown through military 
citation or other appropriate evidence that he engaged in 
combat with the enemy, and the claimed stressors are related 
to combat, his lay testimony regarding the reported stressors 
must be accepted as conclusive evidence of their actual 
occurrence, provided the testimony is found to be 
satisfactory, e.g., credible and "consistent with the 
circumstances, conditions, or hardships of such service."  
In such cases, no further development or corroborative 
evidence is necessary.  38 C.F.R. § 3.304(f)(1).  See also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

But no competent and credible evidence establishes the 
Veteran engaged in combat with an enemy force.  His DD Form 
214 does not show he was awarded any decorations or 
commendations commonly associated with valor or heroism while 
engaged in combat with an enemy force.  He received a 
National Defense Service Medal, a Vietnam Campaign Medal with 
Device 1960, Sharpshooter (Rifle) Award, 1 O/S Bar, and a 
Vietnam Service Medal.  Although these medals and awards 
are very commendable in their own right, they are not per se 
indications that he engaged in combat against an enemy force.  
His service medals do not rise to the level of specifically 
corroborating combat in the Vietnam War.  None of his other 
SPRs indicates he was involved in combat, either.  His 
military occupational specialty (MOS) was Military Policeman 
(MP), so not prima fascia evidence of combat experience.

In an April 2008 statement in support of his claim (VA Form 
21-4138), the Veteran acknowledged that his MOS as an MP, 
including in Vietnam, did not authorize him to receive the 
combat infantry badge (CIB) because he was not in the 
infantry.  And the record does not contain, for example, any 
buddy statements from other servicemen who might be able to 
corroborate the details of his alleged stressors.  

Consequently, there must be service records or other 
corroborative evidence that substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
It is important for him to understand that, if there is no 
combat experience, as in this case, or if there is a 
determination that he engaged in combat but the claimed 
stressor is unrelated to that combat, there must be 
independent evidence to corroborate his statements as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 288-89 (1994).  His unsubstantiated testimony, 
alone, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

The Veteran's claimed stressors include the following:  
(1)  In May 1966, his unit was guarding a bridge off 
"Highway 19" when they were attacked by automatic weapons 
fire and mortar rounds.  He and his unit returned fire, and 
called for support, which they received from a gun ship.  The 
next day, he discovered the bodies of two dead enemy (Viet 
Cong) soldiers.  
(2)  In July 1966, he was on town patrol at Pleiku Air Base.  
He shot and killed a person, unidentified at the time, who 
refused his order to stop climbing over their military 
compound's wall.  He and another man, identified as Private 
Cole, discovered the intruder to be a Vietnamese woman and 
then guarded the dead body for three hours until others 
removed it.  
(3)  In September 1966, en route with a supply convoy from 
Pleiku to Kontum, he was driving the convoy's lead escort 
jeep when it was attacked by automatic gunfire.  The 
windshield on his side was shot out in front of him.  
He and Sergeant Shaw, the man he identifies as being in the 
passenger seat, then returned fire with a 30-caliber machine 
gun.  

Significantly, the Board already remanded this case in 
February 2008 to try and corroborate the occurrence of these 
claimed events - including by contacting the U.S. Army & 
Joint Services Records Research Center (JSRRC) (formerly 
known as the U.S. Armed Services Center for Unit Records 
Research (CURR)).  Unfortunately, however, the JSRRC could 
not verify any of the above alleged stressors.  The October 
2008 JSRRC response indicated, instead, that personnel there 
were unable to locate any combat unit records for the 504th 
Military Police Batallion (504th MP Bn) to substantiate the 
Veteran's allegations.  The incidents mentioned in the 
JSRRC's response, which were verified as having occurred, 
are not among those the Veteran listed as cause for his PTSD.  
Thus, the JSRRC's response is highly probative evidence 
against his claim.  Moreover, he has not submitted any 
evidence, such as statements from other servicemen in his 
unit, who might have witnessed and be able to verify these 
incidents.  In short, none of his claimed stressors has been 
independently verified by the record, especially by his SPRs 
and the JSRRC's response.

The Veteran does not state other alleged stressors in Vietnam 
with enough specificity as to dates, locations, and names of 
other soldiers involved, such that the Board has not and will 
not attempt to verify his other stressors.  So, as it stands, 
he has not provided credible supporting evidence that a 
claimed in-service stressor actually occurred to account for 
his diagnosis of PTSD.  The determination of the sufficiency, 
but not the existence, of a stressor is exclusively a medical 
determination for mental-health professionals, who are 
"experts" and "presumed to know the DSM requirements 
applicable to their practice and to have taken them into 
account in providing a PTSD diagnosis."  Cohen, 10 Vet. App. 
at 140.  But the question of whether a stressor occurred is a 
factual, not medical, determination for VA adjudicators to 
decide.  



In this regard, the September 2004 Vet Center treatment 
letter diagnosed the Veteran with PTSD, attributed it to 
combat experiences in Vietnam as a military policeman, and to 
several other alleged stressors detailed in the letter.  
Nevertheless, as mentioned, it is outside the province of 
mental health professionals to make the factual determination 
as to whether a stressor occurred.  Rather, that is a task 
relegated for VA adjudicators to decide.  Cohen, 10 Vet. App. 
at 140.

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen, 10 Vet. App. at 142.  "Just because a physician or 
other health professional accepted appellant's description of 
his Vietnam experiences as credible and diagnosed appellant 
as suffering from PTSD does not mean the [Board is] required 
to grant service connection for PTSD."  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  Stated somewhat differently, 
although the Veteran has the required diagnosis of PTSD, 
there is no presumption that this diagnosis is based on a 
stressor that occurred while on active duty.  It is entirely 
possible that a stressful event that occurred either before 
or after his period of active duty could account for his 
PTSD.  In any event, he has the burden of establishing the 
occurrence of an in-service stressor to account for his PTSD 
diagnosis.  And he simply has failed to do this.

Generally, when the Veteran self reports his medical history 
and the examining physician merely records it, without adding 
comment or otherwise enhancing it by indicating he is 
endorsing the history, it is not considered competent medical 
evidence sufficient to link the currently claimed disability 
to the Veteran's military service.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  See also Swann v. Brown, 5 Vet. App. 
177, 180 (1993) (without a review of the claims file, an 
opinion as to etiology of an underlying disorder can be no 
better than the facts alleged by the Veteran) and Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).  However, the Court has also 
held that VA cannot reject a favorable medical opinion solely 
because it was based on a history supplied by the Veteran, 
and that the critical question instead is whether that 
history was accurate and credible.  Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006).

In another precedent decision, Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008), the Court discusses, in great detail, how 
to assess the probative weight of medical opinions and the 
value of reviewing the claims file.  The Court holds that 
claims file review, as it pertains to obtaining an overview 
of the claimant's medical history, is not a requirement for 
private medical opinions.  The Court added, "[i]t is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."

In the Neives-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims file, without 
an explanation of why that failure compromised the value of 
the medical opinion.  By contrast, the Court held that, in 
rejecting the other private medical opinion, the Board had 
offered adequate reasons and bases for doing so (the doctor 
had overlooked pertinent reports regarding the veteran's 
medical history), and thus, the Board's rejection was not 
based solely on the failure to completely review the claims 
file.

Here, since the Board cannot confirm any of the Veteran's 
alleged in-service stressors for PTSD as having occurred, his 
reported history of these events in service must be deemed to 
be decidedly inaccurate and not credible.  Id.  Consequently, 
the September 2004 Vet Center medical nexus opinion linking 
his current PTSD to these claimed in-service stressors 
necessarily is insufficient to establish service connection 
because the opinion is predicated on events that have not 
been independently substantiated as having occurred.  That is 
to say, the opinion does not have the proper factual 
foundation for probative value.  Elkins v. Brown, 5 Vet. App. 
474, 478 (1993); Swann v. Brown, 5 Vet. App. 177, 180 (1993).



Even assuming, but not conceding, that the September 2004 Vet 
Center opinion is competent, this is after-the-fact medical 
nexus evidence that cannot be the sole basis for 
substantiating any of the Veteran's claimed in-service 
stressors.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996) 
(indicating credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence).  As it stands, no 
competent medical evidence causally relates the Veteran's 
current PTSD to his military service.  See Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).

While he may well believe that his PTSD is related to his 
military service, as a layman without any medical training 
and/or expertise, the Veteran and the others who have spoken 
on his behalf simply are not qualified to render a medical 
opinion such as the cause of his PTSD - including, in 
particular, in terms of whether it is attributable to his 
military service.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
The Veteran is only competent to comment on symptoms he may 
have personally experienced, not the cause of them - and, in 
particular, whether they are attributable to an incident of 
his military service.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007).  See also 38 C.F.R. § 3.159(a)(2).

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for PTSD.  So there is 
no reasonable doubt to resolve in the Veteran's favor, and 
this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

The claim for service connection for PTSD is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


